DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.11213197 in view of JIN, Lian-wen (CN 105701468 A).
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No.11213197 in view of JIN, Lian-wen (CN 105701468 A) as follows:
Instant application:

1. A system for recognizing a diabetic retinopathy, comprising: 

a first neural network configured to generate a first advanced feature set from a target retinal fundus image; 

a second neural network configured to generate a second advanced feature set from a reference retinal fundus image; 

a feature combination module configured to combine the first advanced feature set and the second advanced feature set to form a feature combination set; and 

a third neural network configured to generate a diagnosis result according to the feature combination set; 

wherein: the target retinal fundus image and the reference retinal fundus image are taken from one person; and 

fundus images of a same resolution are used during a training process of the system.

2. The system according to claim 1, further comprising a pre-processing module configured to separately pre-process the target retinal fundus image and the reference retinal fundus image.

3. The system according to claim 1, wherein: the target retinal fundus image is an image of one eye of the one person; and the reference retinal fundus image is an image of the other eye of the one person.

4. The system according to claim 1, wherein the target retinal fundus images and the reference retinal fundus images are color images or grayscale images.

5. The system according to claim 1, wherein the first neural network and the second neural network are the same.

6. The system according to claim 1, wherein the first neural network and the second neural network are both convolutional neural network.


7. The system according to claim 1, wherein: the first neural network comprises a first convolutional layer, a second convolutional layer, a third convolutional layer, and a fourth convolutional layer; the first convolution layer uses a 5×5 convolutional kernel; the second convolutional layer uses a 3×3 convolutional kernel; the third convolutional layer uses a 3×3 convolutional kernel; and the fourth convolutional layer uses a 3×3 convolutional kernel (Jin, Lian-Wen (CN 105701468) A; Description: convolution kernel of each convolution layer (Convolutionalkernel) are respectively 5x5, 5x5, 4x4, 4x4, 4x4, 2x2,.., claim 7 ).

8. The system according to claim 2, wherein the pre-processing module comprises: an area detection unit configured to detect designated fundus areas in the target retinal fundus image and the reference retinal fundus image; an adjustment unit configured to clip and resize the target retinal fundus image and the reference retinal fundus image; and a normalization unit configured to normalize the target retinal fundus image and the reference retinal fundus image.

9. The system according to claim 8, wherein the area detection unit detects a specific area in the retinal fundus image by at least one method selected from the group consisting of a sampling threshold method and a Hough transform method.

10. The system according to claim 8, wherein the adjustment unit is configured to resize the target fundus image and the reference fundus image to at least one size selected from the group consisting of 128×128, 256×256, 512×512, 768×768, 1024×1024, and 2048×2048 pixels (Jin, Lian-Wen (CN 105701468) A; Description: image size of the input network is 256x256, will be randomly cut into 227x227 size, claim 7 ).

11. The system according to claim 8, wherein the adjustment unit is configured to distinguish a retinal fundus area from a patient information area.

12. The system according to claim 8, wherein the normalization unit is configured to normalize the target retinal fundus image and the reference retinal fundus image by at least one method selected from the group consisting of a zero mean method and a unit standard deviation method.

13. The system according to claim 8, wherein the pre-processing module comprises an expansion unit configured to perform sample expansion through various transformations of the target retinal fundus image and reference fundus image.

14. The system according to claim 8, wherein: the pre-processing module comprises a first pre-processing module and a second pre-processing module; the first pre-processing module is configured to perform retinal fundus area detection, image clipping, image resizing, and image normalizing for the target retinal fundus image; and the second pre-processing module is configured to perform retinal fundus area detection, image clipping, image resizing, image normalizing for the reference retinal fundus image.

15. The system according to claim 1, wherein the third neural network is configured to generate the diagnosis result according to the feature combination set and the patient information.

16. The system according to claim 15, wherein the patient information comprises at least one of age, gender, eyesight, and medical history.

17. The system according to claim 1, wherein the feature combination module is configured to perform a linear transformation or a nonlinear transformation on the first advanced feature set and the second advanced feature set to obtain the feature combination set.

18. The system according to claim 1, wherein: the first neural network is configured to generate the first advanced feature set from the target retinal fundus image using a first deep learning method; and the second neural network is configured to generate the second advanced feature set from the reference retinal fundus image using a second deep learning method; and the second deep learning method is the same as or different from the first deep learning method.

19. The system according to claim 18, wherein: the deep learning method utilizes four fundus images including two fundus images taken from a left eye of the one person and two fundus images taken from a right eye of the one person; the four fundus images cover specific areas of the left eye and the right eye; and the four fundus images are fundus images with a visual angle of 45 degrees.

20. The system according to claim 1, wherein the third neural network module is configured to output probabilities of various lesion categories; a probability sum of the third neural network module is 1; and the third neural network module is configured to determine that a fundus has a lesion of a category when a probability of the category is the highest among various probabilities.

Patent No. 11213197:

1. A system for recognizing a lesion in a fundus images, comprising: 

a pre-processing module, configured to separately pre-process a target retinal fundus image and a reference retinal fundus image taken from a same person; 

a first neural network, configured to generate a first advanced feature set from the target retinal fundus image; 

a second neural network, configured to generate a second advanced feature set from the reference retinal fundus image; 

a feature combination module, configured to combine the first advanced feature set and the second advanced feature set to form a feature combination set; and 

a third neural network, configured to generate, according to the feature combination set, a diagnosis result; 

wherein: the target retinal fundus image is an image of one eye of one person; 

the reference retinal fundus image is an image of the other eye of the person; and 

fundus images of a same resolution are used during a training process of the system.






2. The system according to claim 1, wherein the first neural network and the second neural network are the same.

3. The system according to claim 1, wherein the pre-processing module comprises: an area detection unit, configured to detect a designated retinal fundus area in the target retinal fundus image and in the reference retinal fundus image; an adjustment unit, configured to clip and resize the target retinal fundus image and the reference retinal fundus image; and a normalization unit, configured to normalize the target retinal fundus image and the reference retinal fundus image.

4. The system according to claim 1, wherein the third neural network generates the diagnosis result based on the feature combination set and patient information.

5. The system according to claim 4, wherein the patient information comprises at least one of age, gender, eyesight, and medical history.

6. The system according to claim 1, wherein the first neural network and the second neural network are both convolutional neural networks.

7. A system for identifying a lesion in a medical images, comprising: a pre-processing module, configured to separately pre-process a target medical image and a reference medical image taken from a same person; a first neural network, configured to generate a first advanced feature set from the target medical image; a second neural network, configured to generate a second advanced feature set from the reference medical image; a feature combination module, configured to combine the first advanced feature set and the second advanced feature set to form a feature combination set; and a third neural network, configured to generate a diagnosis result from the feature combination set; wherein: the target medical image is an image of one eye of one person; the reference medical image is an image of the other eye of the person; and medical images of a same resolution are used during a training process of the system.

8. A system comprising: a plurality of artificial neural networks, each being selected from the group consisting of a first neural network, a second neural network, and a third neural network; and a diagnostic device, configured to combine results output from the plurality of artificial neural networks and output a final diagnosis result; wherein: the first neural network, configured to generate a first advanced feature set from a target medical image; the second neural network, configured to generate a second advanced feature set from a reference medical image; the third neural network, configured to generate, according to a feature combination set, a diagnosis result; and medical images of a same resolution are used during a training process of the system.

9. The system according to claim 8, wherein the first neural network and the second neural network are the same.

10. The system according to claim 8, wherein the pre-processing module comprises: an area detection unit, configured to detect a designated medical area in the target medical image and in the reference medical image; an adjustment unit, configured to clip and resize the target medical image and the reference medical image; and a normalization unit, configured to normalize the target medical image and the reference medical image.

11. The system according to claim 8, wherein the third neural network generates the diagnosis result based on the feature combination set and patient information.

12. The system according to claim 11, wherein the patient information comprises at least one of age, gender, eyesight, and medical history.

13. The system according to claim 8, wherein the first neural network and the second neural network are both convolutional neural networks.







Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641